FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 22, 2020

                                     No. 04-20-00369-CV

                   IN THE INTEREST OF L.M.H., ET AL CHILDREN

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01720
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due October 1, 2020; however, the court granted
appellant an extension until October 21, 2020 to file the brief. Appellant is represented on
appeal by Mr. Gerald Uretsky. On October 21, 2020, Mr. Uretsky filed a motion requesting an
additional twenty days to file the brief.

     We grant the motion and order Mr. Uretsky to file appellant’s brief no later than
November 10, 2020.

        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Mr. Uretsky is advised that no
further extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court